DETAILED ACTION
1.	 Claims 1-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/24/2022, claims 1, 6, 10, 17, 20, and 30 have been amended. Claims 2-5, 7-9, 11-16, 18-19, and 21-29 have been kept original. The currently pending claims considered below are Claims 1-30.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-2, 4-6, and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerns (US 20120089575 A1) in view of Gould et al. (US 20120173490 A1) in further view of Fanghaenel et al. (US 20180218023 A1) still in further view of Shastry (WO 2016/032548 A1) still in further view of Lomet (US 20030055807 A1).

As per claim 1, Kerns teaches a method executed by one or more computing devices for generating an audit trail of an electronic data record, the method comprising (Kerns, fig. 8, par. [0014], “a method for creating an audit trail;” Further, par. [0022], an audit trail is generated and stored for actions associated with the archived data stored in the removable disk drives. Where the archived data is interpreted as the electronic data record): 
receiving, by at least one of the one or more computing devices, a request to generate the audit trail of the electronic data record (Kerns, figs. 5, 6A, par. [0084]-[0085], A record operation receives an action requesting to a creates of an audit trail records. Where the creates of an audit trail records is interpreted as the generate an audit trail);
generating, by at least one of the one or more computing devices, the audit trail of the electronic data record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures (Kerns, fig. 8, par. [0084]-[0084], “determines if the action intercepted requires an entry in the audit trail.  One or more actions may require an entry in the audit trail.  For example, any action changing the archived data, such as a delete or an ingest action, may be entered in the audit trail.” Wherein the require an entry enter in the audit trail is interpreted as generating an entry on the audit trail of the electronic data record. Where the archived data is interpreted as the electronic data record. The identified one or more commit data structures is taught by Shastry, par. [0027]). 
However, it is noted that the prior art of Kerns does not explicitly teach “the request comprising a record identifier of the electronic data record and a date value;”
On the other hand, in the same field of endeavor, Gould teaches the request comprising a record identifier of the electronic data record and a date value (Gould, par. [0180], “The AuditTransactionService calls a method for audit transaction creation if the previous transaction ID and date has been provided.” Where the call is interpreted as the request. The transaction ID is interpreted as the record identifier of the electronic data record, and the date is interpreted as the date value);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker into Kerns that teaches archiving storage systems. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to provide methods to create transaction logs with change markers and to recover databases by replaying transactions (Gould par. [0011]). 
 However, it is noted that the combination of prior art of Kerns, and Gould do not explicitly teach “identifying, by at least one of the one or more computing devices, 
a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier, 
each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record; 
a list of one or more changes made to one or more fields of the electronic data record; 
a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record;”
On the other hand, in the same field of endeavor, Fanghaenel teaches identifying, by at least one of the one or more computing devices, a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures. Further, fig. 7, par. [0055], computer system 700 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA) which can be interpreted as the at least one of the one or more computing devices), 
each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record (Fanghaenel, par. [0052], “modifying records in the skip list that correspond to the predecessor key and the successor key to add a record for the key of the first key-value pair to the skip list.” Where modifying records in the skip list that correspond to the predecessor key and the successor key is interpreted as the set of changes previously applied to one or more fields of the electronic data record where the predecessor key and the successor key are interpreted as the one or more fields of the electronic data record. Where to add the recorded for the key of the first key-value par to the skip list the modification is understood to be previous made before the add action is completed. Therefore the modification was previously applied to the predecessor key and the successor key. Where the predecessor key and the successor key are interpreted as fields/attributes of the records);
a list of one or more changes made to one or more fields of the electronic data record (Fanghaenel, figs. 2, 6A-B, par. [0045], “a linked list of records (e.g., record chain 110) appended to the hash bucket.” Further, par. [0052], “includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location.” Where the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket is inherent to be the one or more fields of the electronic data record where the records in the record chain), and a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fanghaenel that teaches processing concurrent database transactions for a database system into the combination of Kerns that teaches archiving storage systems, and Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to ensure that information is stored correctly (Fanghaenel par. [0003]). 
 However, it is noted that the combination of prior art of Kerns, Gould, and Fanghaenel do not explicitly teach “comprising a timestamp value; 
identifying, by at least one of the one or more computing devices, one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value;”
On the other hand, in the same field of endeavor, Shastry teaches comprising a timestamp value (Shastry, par. [0013], “"Timestamps" are unique sequence of characters or encoded information identifying when a certain event occurred (for example, by usually providing date and time of day).”);
identifying, by at least one of the one or more computing devices, one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value (Shastry, par. [0027], “Upon receipt, the client computing device (example, 102) may use the last commit timestamp of the record to obtain, from the database, a version of the record, corresponding to the last commit timestamp.” Wherein an identification of the record is inherent to occur prior to obtain the record and the upon receipt is inherent a request being received. Further the timestamp herein is an epoch/Unix time comprises of date and time of day. Where the date is interpreted as the date value and the time of the day as the timestamp value, see par. [0020]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shastry that teaches providing transactional support to a data storage system into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, and Fanghaenel that teaches processing concurrent database transactions for a database system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to quickly scale and meet increasing demand for storing and handling large volumes of data (Shastry par. [0008]). 
However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, and Shastry do not explicitly teach “the date value based at least in part on a determination that a date of the timestamp value is less than the date value;”
On the other hand, in the same field of endeavor, Lomet teaches the date value based at least in part on a determination that a date of the timestamp value is less than the date value (Lomet, par. [0095], “If any of the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] corresponding to the data items read by the transaction are less than the transaction timestamp t.sub.X, the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] are updated to the transaction timestamp.  (If V.sub.R[i]=`l`b, then RTT [i].rarw.t.sub.X.)” where the the data items read by the transaction are less than the transaction timestamp t.sub.X is interpreted as the date value based at least in part on a determination that a date of the timestamp value is less than the date value. Where the condition if is inherent to be part of a procedure that is identifying data);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lomet that teaches assigning timestamps to data items processed by a transaction into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, and Shastry that teaches providing transactional support to a data storage system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to improve a likelihood that other transactions will satisfy timestamp constraints (Lomet par. [0062]).

As per claim 2, Fanghaenel teaches wherein each commit data structure further comprises: a hash value generated based at least in part on the one or more fields of the electronic data record changed by a commit corresponding to the commit data structure (Fanghaenel, figs. 1-2, par. [0032], “collision records 220 are used to append records 112 to chain 110 when two different keys (e.g., keys 212A and 214C) produce the same hash value (i.e., a hash collision occurs) and thus share the same hash bucket 124.” Wherein each key hash value produce interpreted as the hash value generated based at least in part on the one or more fields of the electronic data record changed by the commit corresponding to the commit data structure. Where keys can be interpreted as the one or more fields of the electronic data record changed by a commit corresponding to the commit data structure. Further fig. 2, par. [0031], “a process of transaction manager 104 to identify which records 112 have commit identifiers 217 and to determine which records 112 can be flushed to database 108.” Where the records have commit identifiers is inherent to be a commit corresponding to the commit data structure in this case the collision record for example); and 
a previous hash value corresponding to a prior hash value of the prior commit data structure pointed to by the prior commit pointer (Fanghaenel, fig. 5, par. [0032], “collision records 220 are used to append records 112 to chain 110 when two different keys (e.g., keys 212A and 214C) produce the same hash value (i.e., a hash collision occurs)”. Wherein the keys 212A and 214C has a hash value produced when a hash collision occurs and the hash value is the same/correspond to each other. The hash value of the key 214C then is interpreted to be the previous hash value which is the same as the hash value of the key 214A which is interpreted as the prior hash value of the prior commit data structure pointed to by the prior commit pointer).

As per claim 4, Fanghaenel teaches wherein identifying a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier comprises (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures): 
identifying a snapshot data structure corresponding to the electronic data record based at least in part on the record identifier, the snapshot data structure comprising a plurality of commit pointers pointing to the plurality of commit data structures (Fanghaenel, fig. 2:110, par. [0031], “record chain 110 is implemented using a linked list such that each key-value record 112 includes a pointer 219 identifying the next record 112 in the chain 110.” Wherein the record in the chain is interpreted as the snapshot data structure. Further, each record in the chain comprise of a the direct pointer herein interpreted as the plurality of commit pointers pointing to the plurality of commit data structures, see fig. 2:202); and 
identifying the plurality of commit data structures by traversing the plurality of commit pointers (Fanghaenel, fig. 2:202, 2:222A-B, 219A-D, par. [0031], “the transaction 102 corresponding to transaction ID 216B is to be rolled back, transaction manager 104 may locate record 112B by referencing direct pointer 202 to identify the head of chain 110 and traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.”).

As per claim 5, Fanghaenel teaches wherein each commit data structure comprises a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500) and 
wherein identifying a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier comprises (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures): 
identifying a snapshot data structure corresponding to the electronic data record based at least in part on the record identifier (Fanghaenel, fig. 6C, par. [0054], “determining to modify a record in a skip list (e.g., skip list 140) that maintains an ordering of keys for key-value pairs stored in a data structure (e.g., buffer data structure 106) that maintains key-value pairs for active database transactions.” Where the record is interpreted as the snapshot data structure corresponding to the electronic data record based at least in part on the record identifier. Where the keys for the key-value is interpreted as the electronic data record based at least in part on the record identifier), 
the snapshot data structure comprising a most-recent commit pointer pointing to a most-recent commit data structure (Fanghaenel, fig. 2,  par. [0031], “The added record 112 may then include a pointer 219 to the record that was previously at the head.” For example, the pointer 219A is pointed to the most recent record in the record chain the record 112B, see fig. 2:219A and 2:112B. Further, the record 112B illustrated on fig. 2 can be interpreted as the most-recent commit data structure, and the pointer 219A can be interpreted as the most-recent commit pointer pointing to the most-recent commit data structure, see fig. 2); 
identifying the most-recent commit data structure by traversing the most-recent commit pointer (Fanghaenel, figs. 2, 4, par. [0031], “traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.” Wherein the records in the records chain is being traversing using the pointer 219. For example, the record 112A traverse to record 112B via the pointer 219A. Where finding the record 112B inherent to identifying the record 112B where the record 112B can be interpreted as the most-recent commit data structure); and 
identifying the plurality of commit data structures corresponding to the electronic data record by traversing a plurality of prior commit pointers of the plurality of commit data structures starting with the most-recent commit data structure (Fanghaenel, fig. 2, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217 and to determine which records 112 can be flushed to database 108.” Where a plurality of pointers 219A-219D traverses the records “112A-112C” to identify which records have commit identifiers. Wherein the pointers 219A-219D is interpreted as the plurality of prior commit pointers of the plurality of commit data structures starting with the most-recent commit data structure).

As per claim 6, Lomet teaches wherein identifying one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value comprises, for at least one commit data structures in the plurality of commit data structures: comparing the timestamp of the at least one commit data structure to the date value (Lomet, par. [0095], “For data items read, each read timestamp entry RTT [i] in which the bit vector V.sub.R[i]=`l`b is accessed at commit time and the read timestamp d.T..sup.R stored in the entry Rtt [i] compared to the transaction's timestamp t.sub.X.” Where the data items read is interpreted as the the at least one commit data structure. Where the the read timestamp d.T..sup.R stored in the entry Rtt [i] is intepreted as the  timestamp of the at least one commit data structure, and the  transaction's timestamp t.sub.X. is intepreted as the the date value);

As per claim 7, Fanghaenel teaches wherein each commit data structure comprises a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500) and wherein generating the audit trail of the electronic record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures comprises (Fanghaenel, figs. 2, 6A-B, par. [0050]-[0052], a linked list appended to the hash bucket. Where the linked list includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location. Where the direct pointer is inherent to be point to a commit data record in a record chain. Where the record chain comprises a plurality of data structures, for example records 112A-C are examples of snapshots of the record 220):
 identifying a most-recent commit data structure in the identified one or more commit data structures (Fanghaenel, figs. 2, par. [0028], “The metadata may also include an indication of whether a transaction is active or committed, which may be used to determine if its records 112 can be marked for flushing to database 108.” Wherein the records 112 comprises of a plurality of data structure. For example, the data records 112A-C in figure one. Where the record 112B is interpreted as the most-recent commit data structure due to be in the end of the record chain it is inherent that the record 112B is the most-recent record herein interpreted as the most-recent commit data structure. Where the indication of the record is committed is interpreted as the identification that the record is being commit); and 
iterating through each of the one or more commit data structures beginning at the most-recent commit data structure by traversing the prior commit pointer of each commit data structure (Fanghaenel, figs. 2, par. [0031], “identify the head of chain 110 and traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.” Further, the fig. 219A-D illustrate a iterating between records in the records chain by traversing suing a direct point. Until find the record 112B herein interpret as the most-recent commit data structure. The direct point 219A can be interpreted as the prior commit pointer of each commit data structure).

As per claim 8, Fanghaenel teaches wherein the list of one or more changes made to one or more fields of the electronic data record comprises a list of one or more field pointers to one or more field data structures, each field data structure corresponding to a field of the electronic data record and comprising (Fanghaenel, fig. 4, “active transaction list 130 includes indirect pointers for accessing records 112 from list 130.” Wherein the active transaction list is interpreted as the list of one or more field pointers to one or more field data structures. The active transaction list comprises of a transaction record which has fields correspond to the records 112. For example, the fields Trans. ID and Commit ID of the transaction 410A correspond to the fields of Transaction ID and Commit ID of the records 112): 
a content value indicating contents of the field as a result of a commit corresponding to the commit data structure (Fanghaenel, par. [0028], “The metadata may also include an indication of whether a transaction is active or committed” Where the metadata is inherent to comprise of content herein interpreted as the content value); and 
a prior-version field pointer to a prior-version field data structure corresponding to the field of the electronic data record prior to the commit (Fanghaenel, figs. 5, 5:512, 5:516, par. [0040], the back pointer points to the key where the key is interpreted as prior-version field data structure corresponding to the field of the electronic data record prior to the commit).  

6.	Claims 11-12, 14-15, 17-18, 21-22, 24-25, and 27-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerns (US 20120089575 A1) in view of Gould et al. (US 20120173490 A1) in further view of Fanghaenel et al. (US 20180218023 A1) still in further view of Shastry (WO 2016/032548 A1).

As per claim 11, Kerns teaches an apparatus for generating an audit trail of an electronic data record, the apparatus comprising (Kerns, par. [0022], [0095], apparatuses where the apparatuses is interpreted as the apparatus. Further, an audit trail is generated and stored for actions associated with the archived data stored in the removable disk drives. Where the archived data is interpreted as the electronic data record): 
one or more processors (Kerns, par. [0030], a processor); 
and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that (Kerns, par. [0030], “The archiving system appliance 210 may be any type of computing system having a processor and memory and operable to complete the functions described herein.” Where the functions are interpreted to comprise instructions), 
when executed by at least one of the one or more processors, cause at least one of the one or more processors to (Kerns, par. [0030], The file system executing on the server may be any type of file system, such as the NT File System (NTFS), that can complete the functions described herein): 
receive a request to generate an audit trail of the electronic data record (Kerns, figs. 5, 6A, par. [0084]-[0085], A record operation receives an action requesting to a creates of an audit trail records. Where the creates of an audit trail records is interpreted as the generate an audit trail);
generate the audit trail of the electronic data record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures (Kerns, fig. 8, par. [0084]-[0084], “determines if the action intercepted requires an entry in the audit trail.  One or more actions may require an entry in the audit trail.  For example, any action changing the archived data, such as a delete or an ingest action, may be entered in the audit trail.” Wherein the require an entry enter in the audit trail is interpreted as generating an entry on the audit trail of the electronic data record. Where the archived data is interpreted as the electronic data record. The identified one or more commit data structures is taught by Shastry, par. [0027]).  
However, it is noted that the prior art of Kerns does not explicitly teach “the request comprising a record identifier of the electronic data record and a date value;”
On the other hand, in the same field of endeavor, Gould teaches the request comprising a record identifier of the electronic data record and a date value (Gould, par. [0180], “The AuditTransactionService calls a method for audit transaction creation if the previous transaction ID and date has been provided.” Where the call is interpreted as the request. The transaction ID is interpreted as the record identifier of the electronic data record, and the date is interpreted as the date value);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker into Kerns that teaches archiving storage systems. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to provide methods to create transaction logs with change markers and to recover databases by replaying transactions (Gould par. [0011]). 
 However, it is noted that the combination of prior art of Kerns, and Gould do not explicitly teach “identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier, each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record and a list of one or more changes made to one or more fields of the electronic data record, and a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record;”
On the other hand, in the same field of endeavor, Fanghaenel teaches identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures), 
each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record (Fanghaenel, par. [0052], “modifying records in the skip list that correspond to the predecessor key and the successor key to add a record for the key of the first key-value pair to the skip list.” Where modifying records in the skip list that correspond to the predecessor key and the successor key is interpreted as the set of changes previously applied to one or more fields of the electronic data record where the predecessor key and the successor key are interpreted as the one or more fields of the electronic data record. Where to add the recorded for the key of the first key-value par to the skip list the modification is understood to be previous made before the add action is completed. Therefore the modification was previously applied to the predecessor key and the successor key. where the predecessor key and the successor key are interpreted as fields/attributes of the records);
a list of one or more changes made to one or more fields of the electronic data record (Fanghaenel, figs. 2, 6A-B, par. [0045], “a linked list of records (e.g., record chain 110) appended to the hash bucket.” Further, par. [0052], “includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location.” Where the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket is inherent to be the one or more fields of the electronic data record where the records in the record chain), and 
a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fanghaenel that teaches processing concurrent database transactions for a database system into the combination of Kerns that teaches archiving storage systems, and Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to ensure that information is stored correctly (Fanghaenel par. [0003]). 
 However, it is noted that the combination of prior art of Kerns, Gould, and Fanghaenel do not explicitly teach “comprising a timestamp value; identify one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value;”
On the other hand, in the same field of endeavor, Shastry teaches comprising a timestamp value (Shastry, par. [0013], “"Timestamps" are unique sequence of characters or encoded information identifying when a certain event occurred (for example, by usually providing date and time of day).”);
identify one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value (Shastry, par. [0027], “Upon receipt, the client computing device (example, 102) may use the last commit timestamp of the record to obtain, from the database, a version of the record, corresponding to the last commit timestamp.” Wherein an identification of the record is inherent to occur prior to obtain the record and the upon receipt is inherent a request being received. Further the timestamp herein is an epoch/Unix time comprises of date and time of day. Where the date is interpreted as the date value and the time of the day as the timestamp value, see par. [0020]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shastry that teaches providing transactional support to a data storage system into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, and Fanghaenel that teaches processing concurrent database transactions for a database system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to quickly scale and meet increasing demand for storing and handling large volumes of data (Shastry par. [0008]). 

As per claim 12, Fanghaenel teaches wherein each commit data structure further comprises: a hash value generated based at least in part on the one or more fields of the electronic data record changed by a commit corresponding to the commit data structure (Fanghaenel, figs. 1-2, par. [0032], “collision records 220 are used to append records 112 to chain 110 when two different keys (e.g., keys 212A and 214C) produce the same hash value (i.e., a hash collision occurs) and thus share the same hash bucket 124.” Wherein each key hash value produce interpreted as the hash value generated based at least in part on the one or more fields of the electronic data record changed by the commit corresponding to the commit data structure. Where keys can be interpreted as the one or more fields of the electronic data record changed by a commit corresponding to the commit data structure. Further fig. 2, par. [0031], “a process of transaction manager 104 to identify which records 112 have commit identifiers 217 and to determine which records 112 can be flushed to database 108.” Where the records have committed identifiers is inherent to be a commit corresponding to the commit data structure in this case the collision record for example); and 
a previous hash value corresponding to a prior hash value of the prior commit data structure pointed to by the prior commit pointer (Fanghaenel, fig. 5, par. [0032], “collision records 220 are used to append records 112 to chain 110 when two different keys (e.g., keys 212A and 214C) produce the same hash value (i.e., a hash collision occurs)”. Wherein the keys 212A and 214C has a hash value produced when a hash collision occurs and the hash value is the same/correspond to each other. The hash value of the key 214C then is interpreted to be the previous hash value which is the same as the hash value of the key 214A which is interpreted as the prior hash value of the prior commit data structure pointed to by the prior commit pointer).

As per claim 14, Fanghaenel teaches wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier further cause at least one of the one or more processors to (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures): 
identify a snapshot data structure corresponding to the electronic data record based at least in part on the record identifier, the snapshot data structure comprising a plurality of commit pointers pointing to the plurality of commit data structures (Fanghaenel, fig. 2:110, par. [0031], “record chain 110 is implemented using a linked list such that each key-value record 112 includes a pointer 219 identifying the next record 112 in the chain 110.” Wherein the record in the chain is interpreted as the snapshot data structure. Further, each record in the chain comprise of a the direct pointer herein interpreted as the plurality of commit pointers pointing to the plurality of commit data structures, see fig. 2:202); and 
identify the plurality of commit data structures by traversing the plurality of commit pointers (Fanghaenel, fig. 2:202, 2:222A-B, 219A-D, par. [0031], “the transaction 102 corresponding to transaction ID 216B is to be rolled back, transaction manager 104 may locate record 112B by referencing direct pointer 202 to identify the head of chain 110 and traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.”).

As per claim 15, Fanghaenel teaches wherein each commit data structure comprises a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500) and wherein the instructions that, 
when executed by at least one of the one or more processors, cause at least one of the one or more processors to identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier further cause at least one of the one or more processors to (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures): 26U.S. Non-Provisional Application Docket No. P23591US01 
identify a snapshot data structure corresponding to the electronic data record based at least in part on the record identifier, the snapshot data structure comprising a most-recent commit pointer pointing to a most-recent commit data structure (Fanghaenel, fig. 2,  par. [0031], “The added record 112 may then include a pointer 219 to the record that was previously at the head.” For example, the pointer 219A is pointed to the most recent record in the record chain the record 112B, see fig. 2:219A and 2:112B. Further, the record 112B illustrated on fig. 2 can be interpreted as the most-recent commit data structure, and the pointer 219A can be interpreted as the most-recent commit pointer pointing to the most-recent commit data structure, see fig. 2); 
identify the most-recent commit data structure by traversing the most-recent commit pointer (Fanghaenel, figs. 2, 4, par. [0031], “traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.” Wherein the records in the records chain is being traversing using the pointer 219. For example, the record 112A traverse to record 112B via the pointer 219A. Where finding the record 112B inherent to identifying the record 112B where the record 112B can be interpreted as the most-recent commit data structure); and 
identify the plurality of commit data structures corresponding to the electronic data record by traversing a plurality of prior commit pointers of the plurality of commit data structures starting with the most-recent commit data structure (Fanghaenel, fig. 2, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217 and to determine which records 112 can be flushed to database 108.” Where a plurality of pointers 219A-219D traverses the records “112A-112C” to identify which records have commit identifiers. Wherein the pointers 219A-219D is interpreted as the plurality of prior commit pointers of the plurality of commit data structures starting with the most-recent commit data structure).  

As per claim 17, Fanghaenel teaches wherein each commit data structure comprises a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500) and wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to generate the audit trail of the electronic record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures further cause at least one of the one or more processors to (Fanghaenel, figs. 2, 6A-B, par. [0050]-[0052], a linked list appended to the hash bucket. Where the linked list includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location. Where the direct pointer is inherent to be point to a commit data record in a record chain. Where the record chain comprises a plurality of data structures, for example records 112A-C are examples of snapshots of the record 220): 
identify a most-recent commit data structure in the identified one or more commit data structures (Fanghaenel, figs. 2, par. [0028], “The metadata may also include an indication of whether a transaction is active or committed, which may be used to determine if its records 112 can be marked for flushing to database 108.” Wherein the records 112 comprises of a plurality of data structure. For example, the data records 112A-C in figure one. Where the record 112B is interpreted as the most-recent commit data structure due to be in the end of the record chain it is inherent that the record 112B is the most-recent record herein interpreted as the most-recent commit data structure. Where the indication of the record is committed is interpreted as the identification that the record is being commit); and 
iterate through each of the one or more commit data structures beginning at the most-recent commit data structure by traversing the prior commit pointer of each commit data structure (Fanghaenel, figs. 2, par. [0031], “identify the head of chain 110 and traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.” Further, the fig. 219A-D illustrate a iterating between records in the records chain by traversing suing a direct point. Until find the record 112B herein interpret as the most-recent commit data structure. The direct point 219A can be interpreted as the prior commit pointer of each commit data structure).

As per claim 18, Fanghaenel teaches wherein the list of one or more changes made to one or more fields of the electronic data record comprises a list of one or more field pointers to one or more field data structures, each field data structure corresponding to a field of the electronic data record and comprising (Fanghaenel, fig. 4, “active transaction list 130 includes indirect pointers for accessing records 112 from list 130.” Wherein the active transaction list is interpreted as the list of one or more field pointers to one or more field data structures. The active transaction list comprises of a transaction record which has fields correspond to the records 112. For example, the fields Trans. ID and Commit ID of the transaction 410A correspond to the fields of Transaction ID and Commit ID of the records 112):
a content value indicating contents of the field as a result of a commit corresponding to the commit data structure (Fanghaenel, par. [0028], “The metadata may also include an indication of whether a transaction is active or committed” Where the metadata is inherent to comprise of content herein interpreted as the content value); and 
a prior-version field pointer to a prior-version field data structure corresponding to the field of the electronic data record prior to the commit (Fanghaenel, figs. 5, 5:512, 5:516, par. [0040], the back pointer points to the key where the key is interpreted as prior-version field data structure corresponding to the field of the electronic data record prior to the commit).  

As per claim 21, Kerns teaches at least one non-transitory computer-readable medium storing computer-readable instructions that, when executed by one or more computing devices, cause at least one of the one or more computing devices to (Kerns, fig. 8, par. [0021], [0082], a machine-readable medium such as storage medium. Where the machine-readable medium such as storage medium is interpreted as the at least one non-transitory computer-readable medium storing computer-readable instructions. Further, a computer system as a set of computer executable instructions. Where the computer system is inherent to use a computer device to execute the instructions): 
receive a request to generate an audit trail of the electronic data record (Kerns, figs. 5, 6A, par. [0084]-[0085], A record operation receives an action requesting to a creates of an audit trail records. Where the creates of an audit trail records is interpreted as the generate an audit trail); 
generate the audit trail of the electronic data record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures (Kerns, fig. 8, par. [0084]-[0084], “determines if the action intercepted requires an entry in the audit trail.  One or more actions may require an entry in the audit trail.  For example, any action changing the archived data, such as a delete or an ingest action, may be entered in the audit trail.” Wherein the require an entry enter in the audit trail is interpreted as generating an entry on the audit trail of the electronic data record. Where the archived data is interpreted as the electronic data record. The identified one or more commit data structures is taught by Shastry, par. [0027]).  
However, it is noted that the prior art of Kerns does not explicitly teach “the request comprising a record identifier of the electronic data record and a date value;”
On the other hand, in the same field of endeavor, Gould teaches the request comprising a record identifier of the electronic data record and a date value (Gould, par. [0180], “The AuditTransactionService calls a method for audit transaction creation if the previous transaction ID and date has been provided.” Where the call is interpreted as the request. The transaction ID is interpreted as the record identifier of the electronic data record, and the date is interpreted as the date value);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker into Kerns that teaches archiving storage systems. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to provide methods to create transaction logs with change markers and to recover databases by replaying transactions (Gould par. [0011]). 
 However, it is noted that the combination of prior art of Kerns, and Gould do not explicitly teach “identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier, each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record, a list of one or more changes made to one or more fields of the electronic data record, and a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record;”
On the other hand, in the same field of endeavor, Fanghaenel teaches identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures. Further, fig. 7, par. [0055], computer system 700 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA) which can be interpreted as the at least one of the one or more computing devices), 
each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record (Fanghaenel, par. [0052], “modifying records in the skip list that correspond to the predecessor key and the successor key to add a record for the key of the first key-value pair to the skip list.” Where modifying records in the skip list that correspond to the predecessor key and the successor key is interpreted as the set of changes previously applied to one or more fields of the electronic data record where the predecessor key and the successor key are interpreted as the one or more fields of the electronic data record. Where to add the recorded for the key of the first key-value par to the skip list the modification is understood to be previous made before the add action is completed. Therefore the modification was previously applied to the predecessor key and the successor key. where the predecessor key and the successor key are interpreted as fields/attributes of the records);
a list of one or more changes made to one or more fields of the electronic data record (Fanghaenel, figs. 2, 6A-B, par. [0045], “a linked list of records (e.g., record chain 110) appended to the hash bucket.” Further, par. [0052], “includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location.” Where the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket is inherent to be the one or more fields of the electronic data record where the records in the record chain), and 
a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fanghaenel that teaches processing concurrent database transactions for a database system into the combination of Kerns that teaches archiving storage systems, and Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to ensure that information is stored correctly (Fanghaenel par. [0003]). 
 However, it is noted that the combination of prior art of Kerns, Gould, and Fanghaenel do not explicitly teach “comprising a timestamp value; identify one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value;”
On the other hand, in the same field of endeavor, Shastry teaches comprising a timestamp value (Shastry, par. [0013], “"Timestamps" are unique sequence of characters or encoded information identifying when a certain event occurred (for example, by usually providing date and time of day).”);
identify one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value (Shastry, par. [0027], “Upon receipt, the client computing device (example, 102) may use the last commit timestamp of the record to obtain, from the database, a version of the record, corresponding to the last commit timestamp.” Wherein an identification of the record is inherent to occur prior to obtain the record and the upon receipt is inherent a request being received. Further the timestamp herein is an epoch/Unix time comprises of date and time of day. Where the date is interpreted as the date value and the time of the day as the timestamp value, see par. [0020]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shastry that teaches providing transactional support to a data storage system into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, and Fanghaenel that teaches processing concurrent database transactions for a database system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to quickly scale and meet increasing demand for storing and handling large volumes of data (Shastry par. [0008]). 

As per claim 22, Fanghaenel teaches wherein each commit data structure further comprises: a hash value generated based at least in part on the one or more fields of the electronic data record changed by a commit corresponding to the commit data structure (Fanghaenel, figs. 1-2, par. [0032], “collision records 220 are used to append records 112 to chain 110 when two different keys (e.g., keys 212A and 214C) produce the same hash value (i.e., a hash collision occurs) and thus share the same hash bucket 124.” Wherein each key hash value produce interpreted as the hash value generated based at least in part on the one or more fields of the electronic data record changed by the commit corresponding to the commit data structure. Where keys can be interpreted as the one or more fields of the electronic data record changed by a commit corresponding to the commit data structure. Further fig. 2, par. [0031], “a process of transaction manager 104 to identify which records 112 have commit identifiers 217 and to determine which records 112 can be flushed to database 108.” Where the records have commit identifiers is inherent to be a commit corresponding to the commit data structure in this case the collision record for example); and 
a previous hash value corresponding to a prior hash value of the prior commit data structure pointed to by the prior commit pointer (Fanghaenel, fig. 5, par. [0032], “collision records 220 are used to append records 112 to chain 110 when two different keys (e.g., keys 212A and 214C) produce the same hash value (i.e., a hash collision occurs)”. Wherein the keys 212A and 214C has a hash value produced when a hash collision occurs and the hash value is the same/correspond to each other. The hash value of the key 214C then is interpreted to be the previous hash value which is the same as the hash value of the key 214A which is interpreted as the prior hash value of the prior commit data structure pointed to by the prior commit pointer).

As per claim 24, Fanghaenel teaches wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier further cause at least one of the one or more computing devices to (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures. Further, fig. 7, par. [0055], computer system 700 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA) which can be interpreted as the at least one of the one or more computing devices): 
identify a snapshot data structure corresponding to the electronic data record based at least in part on the record identifier, the snapshot data structure comprising a plurality of commit pointers pointing to the plurality of commit data structures (Fanghaenel, fig. 2:110, par. [0031], “record chain 110 is implemented using a linked list such that each key-value record 112 includes a pointer 219 identifying the next record 112 in the chain 110.” Wherein the record in the chain is interpreted as the snapshot data structure. Further, each record in the chain comprise of a the direct pointer herein interpreted as the plurality of commit pointers pointing to the plurality of commit data structures, see fig. 2:202); and 
identify the plurality of commit data structures by traversing the plurality of commit pointers (Fanghaenel, fig. 2:202, 2:222A-B, 219A-D, par. [0031], “the transaction 102 corresponding to transaction ID 216B is to be rolled back, transaction manager 104 may locate record 112B by referencing direct pointer 202 to identify the head of chain 110 and traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.”).  

As per claim 25, Fanghaenel teaches wherein each commit data structure comprises a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500) and 
wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to identify a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier further cause at least one of the one or more computing devices to (Fanghaenel, fig. 2:217A-C, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records has key-value record which can be interpreted as the record identifier. Furthermore, the identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures, Further, fig. 7, par. [0055], computer system 700 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA) which can be interpreted as the at least one of the one or more computing devices): 
identify a snapshot data structure corresponding to the electronic data record based at least in part on the record identifier, the snapshot data structure comprising a most-recent commit pointer pointing to a most-recent commit data structure (Fanghaenel, fig. 2, par. [0031], “The added record 112 may then include a pointer 219 to the record that was previously at the head.” For example, the pointer 219A is pointed to the most recent record in the record chain the record 112B, see fig. 2:219A and 2:112B. Further, the record 112B illustrated on fig. 2 can be interpreted as the most-recent commit data structure, and the pointer 219A can be interpreted as the most-recent commit pointer pointing to the most-recent commit data structure, see fig. 2); 
identify the most-recent commit data structure by traversing the most-recent commit pointer (Fanghaenel, figs. 2, 4, par. [0031], “traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.” Wherein the records in the records chain is being traversing using the pointer 219. For example, the record 112A traverse to record 112B via the pointer 219A. Where finding the record 112B inherent to identifying the record 112B where the record 112B can be interpreted as the most-recent commit data structure); and 
identify the plurality of commit data structures corresponding to the electronic data record by traversing a plurality of prior commit pointers of the plurality of commit data structures starting with the most-recent commit data structure (Fanghaenel, fig. 2, par. [0031], “Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217 and to determine which records 112 can be flushed to database 108.” Where a plurality of pointers 219A-219D traverses the records “112A-112C” to identify which records have commit identifiers. Wherein the pointers 219A-219D is interpreted as the plurality of prior commit pointers of the plurality of commit data structures starting with the most-recent commit data structure).  

As per claim 27, Fanghaenel teaches wherein each commit data structure comprises a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record (Fanghaenel, figs. 2, 5, par. [0041], “a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers is interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, [0042], the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 5:500) and wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to generate the audit trail of the electronic record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures further cause at least one of the one or more computing devices to (Fanghaenel, figs. 2, 6A-B, par. [0050]-[0052], a linked list appended to the hash bucket. Where the linked list includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location. Where the direct pointer is inherent to be point to a commit data record in a record chain. Where the record chain comprises a plurality of data structures, for example records 112A-C are examples of snapshots of the record 220.): 
identify a most-recent commit data structure in the identified one or more commit data structures (Fanghaenel, figs. 2, par. [0028], “The metadata may also include an indication of whether a transaction is active or committed, which may be used to determine if its records 112 can be marked for flushing to database 108.” Wherein the records 112 comprises of a plurality of data structure. For example, the data records 112A-C in figure one. Where the record 112B is interpreted as the most-recent commit data structure due to be in the end of the record chain it is inherent that the record 112B is the most-recent record herein interpreted as the most-recent commit data structure. Where the indication of the record is committed is interpreted as the identification that the record is being commit); and 
iterate through each of the one or more commit data structures beginning at the most-recent commit data structure by traversing the prior commit pointer of each commit data structure (Fanghaenel, figs. 2, par. [0031], “identify the head of chain 110 and traverse through records 112A and 220 until finding the record 112B having the corresponding transaction ID 216B.” Further, the fig. 219A-D illustrate a iterating between records in the records chain by traversing suing a direct point. Until find the record 112B herein interpret as the most-recent commit data structure. The direct point 219A can be interpreted as the prior commit pointer of each commit data structure).  

As per claim 28, Fanghaenel teaches wherein the list of one or more changes made to one or more fields of the electronic data record comprises a list of one or more field pointers to one or more field data structures, each field data structure corresponding to a field of the electronic data record and comprising (Fanghaenel, fig. 4, “active transaction list 130 includes indirect pointers for accessing records 112 from list 130.” Wherein the active transaction list is interpreted as the list of one or more field pointers to one or more field data structures. The active transaction list comprises of a transaction record which has fields correspond to the records 112. For example, the fields Trans. ID and Commit ID of the transaction 410A correspond to the fields of Transaction ID and Commit ID of the records 112): 
a content value indicating contents of the field as a result of a commit corresponding to the commit data structure (Fanghaenel, par. [0028], “The metadata may also include an indication of whether a transaction is active or committed” Where the metadata is inherent to comprise of content herein interpreted as the content value); and 
a prior-version field pointer to a prior-version field data structure corresponding to the field of the electronic data record prior to the commit (Fanghaenel, figs. 5, 5:512, 5:516, par. [0040], the back pointer points to the key where the key is interpreted as prior-version field data structure corresponding to the field of the electronic data record prior to the commit). 

7.	Claims 16, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerns (US 20120089575 A1) in view of Gould et al. (US 20120173490 A1) in further view of Fanghaenel et al. (US 20180218023 A1) still in further view of Shastry (WO 2016/032548 A1) still in further view of Lomet (US 20030055807 A1).

As per claim 16, Kerns, Gould, Fanghaenel, and Shastry are taught as per claim 11 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, and Shastry do not explicitly teach “wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to identify one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value comprises, for at least one commit data structures in the plurality of commit data structures: compare the timestamp of the at least one commit data structure to the date value; and identify the at least one commit data structure as pertinent to the request based at least in part on a determination that a date of the timestamp is less than the date value.”
On the other hand, in the same field of endeavor, Lomet teaches wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to identify one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value comprises, for at least one commit data structures in the plurality of commit data structures: compare the timestamp of the at least one commit data structure to the date value (Lomet, par. [0095], “For data items read, each read timestamp entry RTT [i] in which the bit vector V.sub.R[i]=`l`b is accessed at commit time and the read timestamp d.T..sup.R stored in the entry Rtt [i] compared to the transaction's timestamp t.sub.X.” Where the data items read is interpreted as the the at least one commit data structure. Where the the read timestamp d.T..sup.R stored in the entry Rtt [i] is intepreted as the  timestamp of the at least one commit data structure, and the  transaction's timestamp t.sub.X. is intepreted as the the date value); and 
identify the at least one commit data structure as pertinent to the request based at least in part on a determination that a date of the timestamp is less than the date value (Lomet, par. [0095], “If any of the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] corresponding to the data items read by the transaction are less than the transaction timestamp t.sub.X, the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] are updated to the transaction timestamp.  (If V.sub.R[i]=`l`b, then RTT [i].rarw.t.sub.X.)” where the the data items read by the transaction are less than the transaction timestamp t.sub.X is interpreted as the identifying the at least one commit data structure as pertinent to the request based at least in part on a determination that a date of the timestamp is less than the date value. Where the condition if is inherent to be part of a procedure that is identifying data).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lomet that teaches assigning timestamps to data items processed by a transaction into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, and Shastry that teaches providing transactional support to a data storage system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to improve a likelihood that other transactions will satisfy timestamp constraints (Lomet par. [0062]). 

As per claim 26, Kerns, Gould, Fanghaenel, and Shastry are taught as per claim 21 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, and Shastry do not explicitly teach “wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to identify one or more commit data structures   in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value comprises, for at least one commit data structures in the plurality of commit data structures: compare the timestamp of the at least one commit data structure to the date value; and identify the at least one commit data structure as pertinent to the request based at least in part on a determination that a date of the timestamp is less than the date value.”
On the other hand, in the same field of endeavor, Lomet teaches wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to identify one or more commit data structures 30U.S. Non-Provisional Application Docket No. P23591US01 in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value comprises, for at least one commit data structures in the plurality of commit data structures: compare the timestamp of the at least one commit data structure to the date value (Lomet, par. [0095], “For data items read, each read timestamp entry RTT [i] in which the bit vector V.sub.R[i]=`l`b is accessed at commit time and the read timestamp d.T..sup.R stored in the entry Rtt [i] compared to the transaction's timestamp t.sub.X.” Where the data items read is interpreted as the the at least one commit data structure. Where the the read timestamp d.T..sup.R stored in the entry Rtt [i] is intepreted as the  timestamp of the at least one commit data structure, and the  transaction's timestamp t.sub.X. is intepreted as the the date value); and 
identify the at least one commit data structure as pertinent to the request based at least in part on a determination that a date of the timestamp is less than the date value (Lomet, par. [0095], “If any of the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] corresponding to the data items read by the transaction are less than the transaction timestamp t.sub.X, the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] are updated to the transaction timestamp.  (If V.sub.R[i]=`l`b, then RTT [i].rarw.t.sub.X.)” where the the data items read by the transaction are less than the transaction timestamp t.sub.X is interpreted as the identifying the at least one commit data structure as pertinent to the request based at least in part on a determination that a date of the timestamp is less than the date value. Where the condition if is inherent to be part of a procedure that is identifying data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lomet that teaches assigning timestamps to data items processed by a transaction into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, and Shastry that teaches providing transactional support to a data storage system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to improve a likelihood that other transactions will satisfy timestamp constraints (Lomet par. [0062]).

8.	Claims 3, 13, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerns (US 20120089575 A1) in view of Gould et al. (US 20120173490 A1) in further view of Fanghaenel et al. (US 20180218023 A1) still in further view of Shastry (WO 2016/032548 A1) still in further view of Lomet (US 20030055807 A1) still in further view of Hughes (US 20080098482 A1).

As per claim 3, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 2 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “wherein the hash value is further generated based at least in part on a salt value derived from application code of an application associated with the commit.”
On the other hand, in the same field of endeavor, Hughes teaches wherein the hash value is further generated based at least in part on a salt value derived from application code of an application associated with the commit (Hughes, par. [0048], “Salt values derived from the application code or user identity enable different SHWIDs for different applications or users running on the same hardware configuration, which may be beneficial when securing data for consumption by a particular application or user only.” Wherein the salt values derived from the application code is interpreted as the salt value derived from application code of the application associated with the commit. Where the application code is inherent to be part of application associated with the commit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hughes that teaches binding a secret to a given computer system into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to recognize and accommodate the needs and practices of a legitimate software purchaser and user (Hughes par. [0005]). 

As per claim 13, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 12 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “wherein the hash value is further generated based at least in part on a salt value derived from application code of an application associated with the commit.”
On the other hand, in the same field of endeavor, Hughes teaches wherein the hash value is further generated based at least in part on a salt value derived from application code of an application associated with the commit (Hughes, par. [0048], “Salt values derived from the application code or user identity enable different SHWIDs for different applications or users running on the same hardware configuration, which may be beneficial when securing data for consumption by a particular application or user only.” Wherein the salt values derived from the application code is interpreted as the salt value derived from application code of the application associated with the commit. Where the application code is inherent to be part of application associated with the commit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hughes that teaches binding a secret to a given computer system into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to recognize and accommodate the needs and practices of a legitimate software purchaser and user (Hughes par. [0005]). 

As per claim 23, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 22 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “wherein the hash value is further generated based at least in part on a salt value derived from application code of an application associated with the commit.”
On the other hand, in the same field of endeavor, Hughes teaches wherein the hash value is further generated based at least in part on a salt value derived from application code of an application associated with the commit (Hughes, par. [0048], “Salt values derived from the application code or user identity enable different SHWIDs for different applications or users running on the same hardware configuration, which may be beneficial when securing data for consumption by a particular application or user only.” Wherein the salt values derived from the application code is interpreted as the salt value derived from application code of the application associated with the commit. Where the application code is inherent to be part of application associated with the commit).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hughes that teaches binding a secret to a given computer system into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to recognize and accommodate the needs and practices of a legitimate software purchaser and user (Hughes par. [0005]). 

9.	Claims 9, 19, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerns (US 20120089575 A1) in view of Gould et al. (US 20120173490 A1) in further view of Fanghaenel et al. (US 20180218023 A1) still in further view of Shastry (WO 2016/032548 A1) still in further view of Lomet (US 20030055807 A1) still in further view of Lee et al. (US 20190325055 A1).

As per claim 9, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 8 above.
Additionally, Fanghaenel teaches wherein generating the audit trail of the electronic data record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures comprises, for each commit data structure in the identified one or more commit data structures: traversing each field pointer in the list of one or more field pointers to identify one or more field data structures corresponding to the commit data structure (Fanghaenel, fig. 5, par. [0047], “traversing the skip list to identify another key that comes before or after the key of the key-value pair in the ordering, including accessing, in the skip list, a first pointer (e.g., an indirect pointer 518) that identifies a hash bucket corresponding to the other key and accessing, in the hash bucket corresponding to the other key, a second pointer (e.g., a direct pointer 202) that identifies a linked list having a record including the other key.” Wherein the first and the second pointer are interpreted as the list of one or more field pointers to identify one or more field data structures corresponding to the commit data structure); 
determining the content value of each field data structure in the one or more field data structures (Fanghaenel, fig. 5, par. [0047], “a second pointer (e.g., a direct pointer 202) that identifies a linked list having a record including the other key”, Where the linked list having a record including the other key can be interpreted as the content value of each field data structure in the one or more field data structures); 
traversing the prior-version field pointer of each field data structure in the one or more field data structures to identify one or more prior-version field data structures (Fanghaenel, figs. 5, 5:512, 5:516, par. [0040], “This traversal process continues to repeat in the same manner until a match is identified or no match is found.” Where the back pointer points to the key where the key is interpreted as prior-version field data structure corresponding to the field of the electronic data record prior to the commit. Further, the points is traversing the data structures of the skip list, see fig. 5); 24U.S. Non-Provisional Application Docket No. P23591US01 
determining the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures (Fanghaenel, figs. 5 par. [0040], “If a match is identified for a key 212 in a record 510, the pointers 514 and 516 in the lowest record 510 in that record's tower 500 may be examined to determine the records 510 for the next key 212 in ascending or descending order.” Where the match is identified for a key in a record is inherent to have determining the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures);
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “creating a log record corresponding to the commit data structure, the log record comprising the timestamp value of the commit data structure, the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and the content value of each field data structure in the one or more field data structures;”
On the other hand, in the same field of endeavor, Lee teaches creating a log record corresponding to the commit data structure, the log record comprising the timestamp value of the commit data structure, the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and the content value of each field data structure in the one or more field data structures (Lee, par. [0086], “Algorithm 3 Replay a commit log entry Require: A commit log entry L. 1: Find the transaction object T for L.TransactionID.  2: Wait until T's state becomes precommitted.  3: Increment the transaction commit timestamp of the replica server by marking T's generated record versions with a new commit timestamp value.” Wherein the commit log entry is interpreted as the log record corresponding to the commit data structure. Where the 3: increment the transaction commit timestamp of the replica server by marking T's generated record versions with a new commit timestamp value is interpreted as the log record comprising the timestamp value of the commit data structure, the 1: Find the transaction object T for L.TransactionID is interpreted as the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and 2: Wait until T's state becomes precommitted is interpreted as the content value of each field data structure in the one or more field data structures).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee that teaches parallel replication of databases across row-store and column-store table formats into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to improve a primary server's transaction performance using eager replication (Lee par. [0027]). 

As per claim 19, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 18 above.
Additionally, Fanghaenel teaches wherein the instructions that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to generate the audit trail of the electronic data record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures further cause at least one of the one or more processors to, for each commit data structure in the identified one or more commit data structures: traverse each field pointer in the list of one or more field pointers to identify one or more field data structures corresponding to the commit data structure (Fanghaenel, fig. 5, par. [0047], “traversing the skip list to identify another key that comes before or after the key of the key-value pair in the ordering, including accessing, in the skip list, a first pointer (e.g., an indirect pointer 518) that identifies a hash bucket corresponding to the other key and accessing, in the hash bucket corresponding to the other key, a second pointer (e.g., a direct pointer 202) that identifies a linked list having a record including the other key.” Wherein the first and the second pointer are interpreted as the list of one or more field pointers to identify one or more field data structures corresponding to the commit data structure); 
determine the content value of each field data structure in the one or more field data structures (Fanghaenel, fig. 5, par. [0047], “a second pointer (e.g., a direct pointer 202) that identifies a linked list having a record including the other key”, Where the linked list having a record including the other key can be interpreted as the content value of each field data structure in the one or more field data structures); 
traverse the prior-version field pointer of each field data structure in the one or more field data structures to identify one or more prior-version field data structures (Fanghaenel, figs. 5, 5:512, 5:516, par. [0040], “This traversal process continues to repeat in the same manner until a match is identified or no match is found.” Where the back pointer points to the key where the key is interpreted as prior-version field data structure corresponding to the field of the electronic data record prior to the commit. Further, the points is traversing the data structures of the skip list, see fig. 5); 
determine the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures (Fanghaenel, figs. 5 par. [0040], “If a match is identified for a key 212 in a record 510, the pointers 514 and 516 in the lowest record 510 in that record's tower 500 may be examined to determine the records 510 for the next key 212 in ascending or descending order.” Where the match is identified for a key in a record is inherent to have determining the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures);
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “create a log record corresponding to the commit data structure, the log record comprising the timestamp value of the commit data structure, the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and the content value of each field data structure in the one or more field data structures;”
On the other hand, in the same field of endeavor, Lee teaches create a log record corresponding to the commit data structure, the log record comprising the timestamp value of the commit data structure, the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and the content value of each field data structure in the one or more field data structures (Lee, par. [0086], “Algorithm 3 Replay a commit log entry Require: A commit log entry L. 1: Find the transaction object T for L.TransactionID.  2: Wait until T's state becomes precommitted.  3: Increment the transaction commit timestamp of the replica server by marking T's generated record versions with a new commit timestamp value.” Wherein the commit log entry is interpreted as the log record corresponding to the commit data structure. Where the 3: increment the transaction commit timestamp of the replica server by marking T's generated record versions with a new commit timestamp value is interpreted as the log record comprising the timestamp value of the commit data structure, the 1: Find the transaction object T for L.TransactionID is interpreted as the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and 2: Wait until T's state becomes precommitted is interpreted as the content value of each field data structure in the one or more field data structures ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee that teaches parallel replication of databases across row-store and column-store table formats into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to improve a primary server's transaction performance using eager replication (Lee par. [0027]). 

As per claim 29, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 28 above.
Additionally, Fanghaenel teaches wherein the instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to generate the audit trail of the electronic data record based at least in part on the list of one or more changes in each commit data structure in the identified one or more commit data structures further cause at least one of the one or more computing devices to, for each commit data structure in the identified one or more commit data structures: traverse each field pointer in the list of one or more field pointers to identify one or more field data structures corresponding to the commit data structure (Fanghaenel, fig. 5, par. [0047], “traversing the skip list to identify another key that comes before or after the key of the key-value pair in the ordering, including accessing, in the skip list, a first pointer (e.g., an indirect pointer 518) that identifies a hash bucket corresponding to the other key and accessing, in the hash bucket corresponding to the other key, a second pointer (e.g., a direct pointer 202) that identifies a linked list having a record including the other key.” Wherein the first and the second pointer are interpreted as the list of one or more field pointers to identify one or more field data structures corresponding to the commit data structure); 
determine the content value of each field data structure in the one or more field data structures (Fanghaenel, fig. 5, par. [0047], “a second pointer (e.g., a direct pointer 202) that identifies a linked list having a record including the other key”, Where the linked list having a record including the other key can be interpreted as the content value of each field data structure in the one or more field data structures); 
traverse the prior-version field pointer of each field data structure in the one or more field data structures to identify one or more prior-version field data structures (Fanghaenel, figs. 5, 5:512, 5:516, par. [0040], “This traversal process continues to repeat in the same manner until a match is identified or no match is found.” Where the back pointer points to the key where the key is interpreted as prior-version field data structure corresponding to the field of the electronic data record prior to the commit. Further, the points is traversing the data structures of the skip list, see fig. 5); 
determine the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures (Fanghaenel, figs. 5 par. [0040], “If a match is identified for a key 212 in a record 510, the pointers 514 and 516 in the lowest record 510 in that record's tower 500 may be examined to determine the records 510 for the next key 212 in ascending or descending order.” Where the match is identified for a key in a record is inherent to have determining the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures);
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “create a log record corresponding to the commit data structure, the log record comprising the timestamp value of the commit data structure, the prior-version content value of each prior- version field data structure in the one or more prior-version field data structures, and the content value of each field data structure in the one or more field data structures;”
On the other hand, in the same field of endeavor, Lee teaches create a log record corresponding to the commit data structure, the log record comprising the timestamp value of the commit data structure, the prior-version content value of each prior- version field data structure in the one or more prior-version field data structures, and the content value of each field data structure in the one or more field data structures (Lee, par. [0086], “Algorithm 3 Replay a commit log entry Require: A commit log entry L. 1: Find the transaction object T for L.TransactionID.  2: Wait until T's state becomes precommitted.  3: Increment the transaction commit timestamp of the replica server by marking T's generated record versions with a new commit timestamp value.” Wherein the commit log entry is interpreted as the log record corresponding to the commit data structure. Where the 3: increment the transaction commit timestamp of the replica server by marking T's generated record versions with a new commit timestamp value is interpreted as the log record comprising the timestamp value of the commit data structure, the 1: Find the transaction object T for L.TransactionID is interpreted as the prior-version content value of each prior-version field data structure in the one or more prior-version field data structures, and 2: Wait until T's state becomes precommitted is interpreted as the content value of each field data structure in the one or more field data structures).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee that teaches parallel replication of databases across row-store and column-store table formats into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, and Shastry that teaches providing transactional support to a data storage system. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be to improve a primary server's transaction performance using eager replication (Lee par. [0027]). 

10.	Claims 10, 20, and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Kerns (US 20120089575 A1) in view of Gould et al. (US 20120173490 A1) in further view of Fanghaenel et al. (US 20180218023 A1) still in further view of Shastry (WO 2016/032548 A1) still in further view of Lomet (US 20030055807 A1) still in further view of Lillibridge et al. (US 20050038774 A1).

As per claim 10, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 6 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “wherein each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database and wherein each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database.”
On the other hand, in the same field of endeavor, Lillibridge teaches wherein each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database (Lillibridge, par. [0052], “a directed acyclic graph adapted to encode the data set”. Wherein the data set is interpreted to comprise of the each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database. For example, figs. 7-8, par. [0045], illustrates nodes 802, 804, 806, 814, 808, 810, 812, and 816 are special nodes.  These nodes are essentially distinguished among themselves by the region they belong to and the number of times pointers must be followed to get to a leaf node containing "N." Therefore those nodes can be interpreted to have different contend such as for example node 802 can be interpreted as the node with the commit data structure, node 804 can be interpreted as the node with the snapshot data structure, node 806 can be interpreted as the node with the each field data structure) and wherein each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database (Lillibridge, figs. 2, 6, par. [0026], [0042], an edge between a node storing information that directs parent and child nodes navigation. Where the edge between the nodes is interpreted to comprise the value that represents each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database. For example, fig. 6 illustrates 2 values for the edge between nodes 606 and 608, edge 01 and edge 10 where edge 01 can be interpreted as the commit pointer, and edge 10 can be interpreted as the field pointer and both is giving directions from and to nodes).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lillibridge that teaches committing to a data set, comprising forming a directed acyclic graph adapted to encode the data set, the directed acyclic graph into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be the advantage of sending just a path to the node containing that element instead of the contents of the entire HDAG is that a path is often exponentially smaller than the entire HDAG (Lillibridge par. [0024]). 

As per claim 20, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 16 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “wherein each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database and wherein each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database.”
On the other hand, in the same field of endeavor, Lillibridge teaches wherein each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database (Lillibridge, par. [0052], “a directed acyclic graph adapted to encode the data set”. Wherein the data set is interpreted to comprise of the each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database. For example, figs. 7-8, par. [0045], illustrates nodes 802, 804, 806, 814, 808, 810, 812, and 816 are special nodes.  These nodes are essentially distinguished among themselves by the region they belong to and the number of times pointers must be followed to get to a leaf node containing "N." Therefore those nodes can be interpreted to have different contend such as for example node 802 can be interpreted as the node with the commit data structure, node 804 can be interpreted as the node with the snapshot data structure, node 806 can be interpreted as the node with the each field data structure) and 
wherein28U.S. Non-Provisional Application Docket No. P23591US01each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database (Lillibridge, figs. 2, 6, par. [0026], [0042], an edge between a node storing information that directs parent and child nodes navigation. Where the edge between the nodes is interpreted to comprise the value that represents each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database. For example fig. 6 illustrates 2 values for the edge between nodes 606 and 608, edge 01 and edge 10 where edge 01 can be interpreted as the commit pointer, and edge 10 can be interpreted as the field pointer and both is giving directions from and to nodes).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lillibridge that teaches committing to a data set, comprising forming a directed acyclic graph adapted to encode the data set, the directed acyclic graph into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be the advantage of sending just a path to the node containing that element instead of the contents of the entire HDAG is that a path is often exponentially smaller than the entire HDAG (Lillibridge par. [0024]).

As per claim 30, Kerns, Gould, Fanghaenel, Shastry, and Lomet are taught as per claim 26 above.
 However, it is noted that the combination of prior art of Kerns, Gould, Fanghaenel, Shastry, and Lomet do not explicitly teach “wherein each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database and wherein each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database.”
On the other hand, in the same field of endeavor, Lillibridge teaches wherein each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database (Lillibridge, par. [0052], “a directed acyclic graph adapted to encode the data set”. Wherein the data set is interpreted to comprise of the each commit data structure, each snapshot data structure, and each field data structure is stored as a node in a graph database. For example, figs. 7-8, par. [0045], illustrates nodes 802, 804, 806, 814, 808, 810, 812, and 816 are special nodes.  These nodes are essentially distinguished among themselves by the region they belong to and the number of times pointers must be followed to get to a leaf node containing "N." Therefore those nodes can be interpreted to have different contend such as for example node 802 can be interpreted as the node with the commit data structure, node 804 can be interpreted as the node with the snapshot data structure, node 806 can be interpreted as the node with the each field data structure) and 
wherein28U.S. Non-Provisional Application Docket No. P23591US01each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database (Lillibridge, figs. 2, 6, par. [0026], [0042], an edge between a node storing information that directs parent and child nodes navigation. Where the edge between the nodes is interpreted to comprise the value that represents each commit pointer and each field pointer is stored as a directional edge between nodes in the graph database. For example fig. 6 illustrates 2 values for the edge between nodes 606 and 608, edge 01 and edge 10 where edge 01 can be interpreted as the commit pointer, and edge 10 can be interpreted as the field pointer and both is giving directions from and to nodes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lillibridge that teaches committing to a data set, comprising forming a directed acyclic graph adapted to encode the data set, the directed acyclic graph into the combination of Kerns that teaches archiving storage systems, Gould that teaches recovering a database includes providing a computer having a processor and providing a backup database including a last change marker, Fanghaenel that teaches processing concurrent database transactions for a database system, Shastry that teaches providing transactional support to a data storage system, and Lomet that teaches assigning timestamps to data items processed by a transaction. Additionally, this provide advantages in speed and data access in removable disk drives.
The motivation for doing so would be the advantage of sending just a path to the node containing that element instead of the contents of the entire HDAG is that a path is often exponentially smaller than the entire HDAG (Lillibridge par. [0024]).

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimamura et al. (US 20190034465 A1), teaches a blockchain is a type of distributed database that maintains a continuously growing series (i.e., a chain) of records called blocks.
Zhang et al. (US 20170206234 A1), teaches a system and method for multi-version support in indexes.
Schreter et al. (US 20160147862 A1), teaches a database system that provides for an atomic commit based on setting a commit timestamp in a transaction control block and post-commit updating/processing of a multi-version concurrency cell.

Response to Arguments
12. 	Applicant’s arguments filed 03/24/2022, with respect to the U.S.C. § 112(b) rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page 19). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.
	Applicant’s arguments filed 03/24/2022, with respect to independent claims 1, 11, and 21 amendments. It is noted the Applicant says that the claims 1, 11, and 21 were amended. However, the last set of claims submit on 03/24/2022 only the independent claim 1 was amended. The independent claims 11, and 21 were kept original (Applicant’s arguments, page 20).  Therefore, the arguments is moot in regarding claims 11, and 21 and the claims that depends therefrom. 

Applicant's arguments, filed on 03/24/2022 with respect to the rejection of claims 1-30 under 35 U.S.C. §103 (Applicant’s arguments, pages 21-26), have been fully considered and are but are not persuasive. Therefore, the rejection has been maintained and see the reasons below.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

With respect to the limitation “identifying, by at least one of the one or more computing devices, a plurality of commit data structures corresponding to the electronic data record based at least in part on the record identifier”
Fanghaenel teaches (“Records 112 may later be scanned by a process of transaction manager 104 to identify which records 112 have commit identifiers 217” Where the records are interpreted as the electronic data record. The records have key-value record which can be interpreted as the record identifier. The identify which records 112 have commit identifiers 217 is interpreted as the identifying a plurality of commit data structures. Besides the key-value the records have a key, value, transaction ID, Commit ID, and lock which all can be used in electronic data record as identifiers. The lock illustrated on fig. 218A which can also be interpreted to be the based at least in part on the record identifier. Computer system 700 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA) which can be interpreted as the at least one of the one or more computing devices, see figs. 2:217A-C, 7, par. [0031], [0055]);

With respect to the limitation “each commit data structure corresponding to a set of changes previously applied to one or more fields of the electronic data record” Respectfully, the examiner disagrees, see the clarification below.
Fanghaenel teaches (“modifying records in the skip list that correspond to the predecessor key and the successor key to add a record for the key of the first key-value pair to the skip list.” Where modifying records in the skip list that correspond to the predecessor key and the successor key is interpreted as the set of changes previously applied to one or more fields of the electronic data record where the predecessor key and the successor key are interpreted as the one or more fields of the electronic data record. Where to add the recorded for the key of the first key-value par to the skip list the modification is understood to be previous made before the add action is completed. Therefore, the modification was previously applied to the predecessor key and the successor key. Where the predecessor key and the successor key are interpreted as fields/attributes of the records, see par. [0052]);

With respect to the limitation “a timestamp value” Respectfully, the examiner disagrees, see the clarification below.
Shastry teaches (“"Timestamps" are unique sequence of characters or encoded information identifying when a certain event occurred (for example, by usually providing date and time of day).”, see par. [0013])

With respect to the limitation “a list of one or more changes made to one or more fields of the electronic data record” Respectfully, the examiner disagrees, see the clarification below.
Fanghaenel teaches (“a linked list of records (e.g., record chain 110) appended to the hash bucket.” Further, “includes changing a location of the linked list and, in response to the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket to identify the changed location such that the first pointer is not updated in response to the changed location.” Where the changed location, updating a second pointer (e.g., the direct pointer 202) in the hash bucket is inherent to be the one or more fields of the electronic data record where the records in the record chain, see figs. 2, 6A-B, par. [0045], [0052]);

With respect to the limitation “a prior commit pointer pointing to a prior commit data structure corresponding to a previous set of changes applied to one or more fields of the electronic data record” Respectfully, the examiner disagrees, see the clarification below.
Fanghaenel teaches (“a combination of indirect pointers 518 and direct pointers 202, which may correspond to reverse pointers 520 as they point back to the records 112 including the towers 500.” Where the reverse pointers are interpreted as the prior commit pointer. The reverse pointers are pointing to a key which can be interpreted as the prior commit data structure that corresponding to a previous set of changes applied to one or more fields of the electronic data record. Further, the keys correspond to a particular tower where the particular tower comprises of previous set of keys update. Where the keys update can be interpreted as the previous set of changes applied to one or more fields of the electronic data record and the keys are in the tower which is interpreted to be prior, see fig. 2, 5, par. [0041]-[0042]);

With respect to the limitation “identifying, by at least one of the one or more computing devices, one or more commit data structures in the plurality of commit data structures that are pertinent to the request based at least in part on the timestamp value of at least one commit data structure and the date value;” Respectfully, the examiner disagrees, see the clarification below.
Shastry teaches (“Upon receipt, the client computing device (example, 102) may use the last commit timestamp of the record to obtain, from the database, a version of the record, corresponding to the last commit timestamp.” Wherein an identification of the record is inherent to occur prior to obtain the record and the upon receipt is inherent a request being received. Further the timestamp herein is an epoch/Unix time comprises of date and time of day. Where the date is interpreted as the date value and the time of the day as the timestamp value, see par. [0020], [0027]);

With respect to the limitation “the date value based at least in part on a determination that a date of the timestamp value is less than the date value;” Respectfully, the examiner disagrees, see the clarification below.
Lomet teaches (“If any of the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] corresponding to the data items read by the transaction are less than the transaction timestamp t.sub.X, the read timestamps d.T..sup.R stored in the read timestamp table entries RTT [i] are updated to the transaction timestamp.  (If V.sub.R[i]=`l`b, then RTT [i].rarw.t.sub.X.)” where the the data items read by the transaction are less than the transaction timestamp t.sub.X is interpreted as the date value based at least in part on a determination that a date of the timestamp value is less than the date value. Where the condition if is inherent to be part of a procedure that is identifying data, see par. [0095]).
Therefore the 35 U.S.C. § 103 rejection is upheld in claims 1-30.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning (Applicant’s arguments, page 22).  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore the 35 U.S.C. § 103 rejection is upheld in claims 1-30.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (Applicant’s arguments, page 22).  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
In Gould, the motivation for doing so would be to provide methods to create transaction logs with change markers and to recover databases by replaying transactions (Gould par. [0011]). 
In Fanghaenel, the motivation for doing so would be to ensure that information is stored correctly (Fanghaenel par. [0003]). 
In Shastry, the motivation for doing so would be to quickly scale and meet increasing demand for storing and handling large volumes of data (Shastry par. [0008]). 
In Lomet, the motivation for doing so would be to improve a likelihood that other transactions will satisfy timestamp constraints (Lomet par. [0062]).
In Hughes, the motivation for doing so would be to recognize and accommodate the needs and practices of a legitimate software purchaser and user (Hughes par. [0005]). 
In Lee, the motivation for doing so would be to improve a primary server's transaction performance using eager replication (Lee par. [0027]). 
In Lillibridge, the motivation for doing so would be the advantage of sending just a path to the node containing that element instead of the contents of the entire HDAG is that a path is often exponentially smaller than the entire HDAG (Lillibridge par. [0024]).
Besides that combined modules/software’s parts to meet software intents is well known in the software engineering community. The concept of module comes from modular programming paradigm which advocates that software should be composed of separate, interchangeable components called modules by breaking down program functions into modules, each of which accomplishes one function and contains everything necessary to accomplish the system functionality intents when combined. 
Therefore the 35 U.S.C. § 103 rejection is upheld in claims 1-30.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168